Order entered June 3, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00388-CV

                  IN THE INTEREST OF K.G.R., A CHILD

              On Appeal from the 354th Judicial District Court
                           Hunt County, Texas
                      Trial Court Cause No. 90189

                                    ORDER

      Before the Court is appellant’s June 1, 2022 motion for an extension of time

to file her brief on the merits. We GRANT the motion and extend the time to June

16, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE